FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 17/168,029, which is a broadening reissue application of U.S. Application No. 15/990,505 (hereinafter the “505 Application"), entitled IMAGE-FORMING APPARATUS, which issued as U.S. Patent No. 10,197,942 (hereinafter the “942 Patent") on December 4, 2018.
The status of the claims is as follows:
Claims 1-34 are pending and examined herein.
Claims 1-34 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on June 27, 2022 (hereinafter the "June 2022 Amendment") in response to the non-final Office action mailed February 28, 2022 (hereinafter the “Feb 2022 NF Action”).  In the June 2022 Amendment, patent claims 1, 3, 4, 6-8, 10, 11, 13 and 14 were amended, 2, 5, 9 and 12 were unchanged and new claims 15-34 were added.
Therefore, claims 1-34 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 505 Application, now the 942 Patent.  Examiners further acknowledge that the 505 Application is a continuation application of U.S. Application No. 15/583,659, now U.S. Patent No. 10/007,208, which is a continuation application of U.S. Application No. 15/065,448, now U.S. Patent No. 9,696,651, which is a continuation application of U.S. Application No. 14,727,036, now U.S. Patent No. 9,319,553.  Examiners further acknowledge the Applicant’s claims of foreign priority to JP2014-121882 and JP2014-121883, each filed June 12, 2014.

III. OBJECTIONS TO CLAIM AMENDMENTS
37 C.F.R. §1.173   Reissue specification, drawings, and amendments (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the claims provided in the June 2022 Amendment are objected to because Applicant has not identified changes in the newly added claims, i.e., claims 15-34 and further Applicant has not provided any explanation of support for those changes as required in 37 C.F.R. §1.173(c).  See MPEP §§1453(II) and (V)(D).  Accordingly, in response to this Office action, Applicant is required to provide a proper identification of the claim amendments, to both the original and new claims, made in the June 2022 Amendment along with a proper explanation of support for those claim changes.  This objection will no longer be held in abeyance and compliance will be required in all future responses by Applicant.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration by assignee filed June 27, 2022 (hereinafter the "June 2022 Reissue Declaration”) is acknowledged.  However, Examiners object to the error statement in the June 2022 Reissue Declaration on the basis that it fails to “identify a claim that the applicant seeks to broaden” as required under the rule cited above.  Examiners otherwise find the identified error related to claim 1 a proper error on which to base this reissue.  Examiners further note the June 2022 Reissue Declaration is unsigned.
Accordingly, Applicant is required to provide a new declaration signed by the inventors or assignee with the statement of error as provided in the June 2022 Reissue Declaration and further an explicit statement identifying a claim Applicant seeks to broaden, i.e., “Applicant seeks to broaden claim 1.”

V. CLAIM REJECTIONS – 35 U.S.C. §112 1st Paragraph
The following is a quotation of pre-AIA  35 U.S.C. §112 1st paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	New Matter/Written Description Rejections of Claims 22-39
Claims 1-34 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification of the 006 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 006 Application was filed, had possession of the claimed invention.
Each of claims 1-15 and 27 have been amended to replace the discrete units of the image data changing unit and brightness changing unit with a single “controller including a processor.”  Each of claims 16-26 and 28 have been amended to replace the discrete units of the image data changing unit and density changing unit with a single “controller including a processor.”  Finally, each of claims 29-34 have been amended to replace the discrete unit of the image data changing unit with a “controller including a processor.”
However, following a review of the specification of the 942 Patent, Examiners find no discussion or disclosure of a controller having the configuration as now being claimed.  Specifically, Examiners find no explicit disclosure of a “controller including a processor” in the context of the functions as recited in the claims.  Examiners thus find that Applicant has presented a new scope of invention via this controller and thus conclude such a presentation is new matter herein.

VI. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. 	Rejection Based on Defective Reissue Oath/Declaration
Claims 1-34 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the June 2022 Reissue Declaration is set forth in the discussion above.

B. 	Rejection Based on New Matter
Claims 1-34 and this reissue application as a whole are rejected as being based upon the introduction of new matter which is not permitted under 35 U.S.C. §251.  The nature of the new matter is set forth in the discussion above with regard to the rejection under 35 U.S.C. §112.

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 1-34 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “controller…” (Claims 1-12 and 27)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-12 and 27), which recites “a controller…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #1 in claim 1 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and 
change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to, 
wherein, in a first section in the main scanning direction, a number of pixel pieces corresponding to the first section is changed to a first number and an emission brightness of laser light corresponding to the first section is changed to a first emission brightness,
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, a number of pixel pieces corresponding to the second section is changed to a second number and an emission brightness of laser light corresponding to the second section is changed to a second emission brightness, and 
wherein the second number is smaller than the first number, and the second emission brightness is larger than the first emission brightness.

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #1.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #1.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the functions recited in the claims.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites two distinct functions to:
(1)	“to extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” “wherein, in a first section in the main scanning direction, a number of pixel pieces corresponding to the first section is changed to a first number,” wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, a number of pixel pieces corresponding to the second section is changed to a second number,” and “wherein the second number is smaller than the first number”
(2)	“to change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to,” “wherein, in a first section in the main scanning direction, an emission brightness of laser light corresponding to the first section is changed to a first emission brightness,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, an emission brightness of laser light corresponding to the second section is changed to a second emission brightness, and “wherein the second emission brightness is larger than the first emission brightness”
Because FL #1 includes the function expressly noted above, the Examiner concludes that FL #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #1 will have its ordinary and accustomed meaning.
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-12 and 27, particularly claim 1 itself, the Examiners find that FL #1 recites very little more than a generic controller structure for performing the function as set forth of FL #1.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures to perform the recited functions.  Thus, Examiners find that FL #1 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (f).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding function (1) of FL #1, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for function (1) is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.1
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
Regarding function (2) of FL #1, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for function (2) is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #1 in claims 1-12 and 27 will be limited to the corresponding structures discussed above, specifically the controller comprising an image modulating unit 101 modulator, the laser driving unit 300, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels and emission brightness as disclosed in the noted portion of the 942 Patent and equivalents thereof.
Regarding claims 2, 6-8, 10 and 11, Examiners find these claims recite further functionality of the controller without reciting any additional structure and thus Examiners find these claims similarly invoke interpretation under 35 U.S.C. §112 (f).  Furthermore, for claims 2, 6-8, 10 and 11, the additional corresponding software structures would be the provided in the above noted sections of the 942 Patent to perform these additional functions.
Regarding claims 3-5, Examiners find the additional corresponding software for the function to change an emission period of the laser light per pixel according to which of the sections in the main scanning direction the laser light corresponds to and changes an emission period of laser light corresponding to the first period to a first period and changes an emission period of laser light corresponding to the second period to a second period, and wherein the second period is shorter than the first period, Examiners find the additional corresponding structures are is the combination of the halftone processing unit 186 and the SCR switching circuit 185 as part of the imaging modulating unit 160 as shown in FIGS. 20 and 21 (See col. 23, lines 21-23 wherein “[t]he halftone processing unit 186 and the SCR switching unit 185 function as an emission period correcting unit”).  As shown in FIG. 20 of the 942 Patent, the imaging modulating unit 160 operates in association with the CPU102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.  Furthermore, the appropriate instructions interpreted by the CPU for controlling the image modulating unit 160 would be those as described at col. 23, lines 5-52 of the 942 Patent which describe the manner the halftone processing unit 186 and the SCR switching circuit 185 changes the emission period depending on the scanning position.
If applicant does not intend to have FL #1 interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B2.	FL #2: “controller…” (Claims 13 and 14)
A further means-plus-function phrase is recited in each of claims 13 and 14, which recites “a controller…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #2 in each of claims 13 and 14 recites: 
a controller including a processor, the controller configured to:
extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and
change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to,
wherein, in a plurality of sections in the main scanning direction, the pixel piece is extracted or inserted from or into image data corresponding to the plurality of sections and changes an emission brightness of laser light corresponding to the plurality of sections….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #2.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #2.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in each of claims 13 and 14.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites two distinct functions to:
(1)	“extract pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” and “wherein, in a plurality of sections in the main scanning direction, the pixel piece is extracted or inserted from or into image data corresponding to the plurality of sections”
(2)	“change an emission brightness of the laser light according to which of the sections in the main scanning direction the laser light corresponds to” and “wherein, in a plurality of sections in the main scanning direction, … changes an emission brightness of laser light corresponding to the plurality of sections”
Because FL #2 includes the function expressly noted above, the Examiner concludes that FL #2 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #2 will have its ordinary and accustomed meaning.
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 13 and 14 the Examiners find that FL #2 recites very little more than a generic controller structure for performing the functions as set forth of FL #2.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures to perform the recited functions.  Thus, Examiners find that FL #2 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (f).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding function (1) of FL #2, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for function (1) is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
Regarding function (2) of FL #2, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for function (2) is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #2 in each of claims 13 and 14 will be limited to the corresponding structures discussed above, specifically the controller comprising an image modulating unit 101 modulator, the laser driving unit 300, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels and emission brightness as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have FL #2 interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B3.	FL #3: “controller…” (Claim 15)
A further means-plus-function phrase is recited in claim 15, which recites “a controller…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #3 in each of claim 15 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction; and
change an emission brightness of the laser light according to which of the positions in the main scanning direction the laser light corresponds to,
wherein, at a first position in the main scanning direction, a number of pixel pieces corresponding to the first position is changed to a first number and an emission brightness of laser light corresponding to the first position is changed to a first emission brightness,
wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, a number of pixel pieces corresponding to the second position is changed to a second number and an emission brightness of laser light corresponding to the second position is changed to a second emission brightness, and
wherein the second number is smaller than the first number, and the second emission brightness is larger than the first emission brightness.….

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #3.  Rather the prior art configures a generic “controller” to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #3.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 15.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites two distinct functions to:
(1)	“extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, at a first position in the main scanning direction, a number of pixel pieces corresponding to the first position is changed to a first number” and “wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, a number of pixel pieces corresponding to the second position is changed to a second number,” and “wherein the second number is smaller than the first number”
(2)	“change an emission brightness of the laser light according to which of the positions in the main scanning direction the laser light corresponds to” and “wherein, at a first position in the main scanning direction, … an emission brightness of laser light corresponding to the first position is changed to a first emission brightness,” “wherein, at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction, … an emission brightness of laser light corresponding to the second position is changed to a second emission brightness,” and “wherein … the second emission brightness is larger than the first emission brightness”
Because FL #3 includes the function expressly noted above, the Examiner concludes that FL #3 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #3 will have its ordinary and accustomed meaning.
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 15 the Examiners find that FL #3 recites very little more than a generic controller structure for performing the function as set forth of FL #3.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures to perform the recited functions.  Thus, Examiners find that FL #3 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing all the claimed functions.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (f).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding function (1) of FL #3, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for function (1) is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
Regarding function (2) of FL #3, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure for function (2) is the combination of the control unit 1 and the laser driving unit 300 as shown in FIG. 5 (See col. 13, lines 16-18 wherein “[t]he control unit 1 cooperates with the laser driving unit 300 to function as the brightness correcting unit”).  As shown in FIG. 5 of the 942 Patent, the control unit comprises a CPU 2, a DAC 21 and a regulator 22 and further the laser driving unit 300 comprises a memory, a VI conversion circuit and a laser driver 16.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 13, line 1 to col. 14, line 67 (First Exemplary Embodiment) or col. 19, line 14 to col. 21, line 11 (Second Exemplary Embodiment) of the 942 Patent which describe the manner to which the CPU 2 retrieves brightness information from the memory 304 in the laser driving unit to adjust the brightness of the emitting light from the light emitter 11 by controlling the laser driver IC 16 based on the section of the image that is being scanned.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #3 in claim 15 will be limited to the corresponding structures discussed above, specifically the controller comprising an image modulating unit 101 modulator, the laser driving unit 300, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels and emission brightness as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have FL #3 interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B4.	FL #4: “controller…” (Claims 16-26)
A further means-plus-function phrase is recited in claim 16 (and included in each of dependent claims 17-26), which recites “a controller…” or hereinafter FL #4.  Examiners determine herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #4 in claim 16 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light; and
change image data to change a density according to which of the sections in the main scanning direction data corresponds to among the image data, and
wherein, in a first section in the main scanning direction, a number of pixel pieces corresponding to the first section is changed to a first number and a density of image data corresponding to the first section is changed to a first density,
wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, a number of pixel pieces corresponding to the second section is changed to a second number and a density of image data corresponding to the second section is changed to a second density, and
wherein the second number is smaller than the first number, and the second density is higher than the first density…

(B4)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #4.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #4.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 16.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #4 as the name of a sufficiently definite structure for performing the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #4 meets invocation Prong (A).
(B4)(b)	3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites two distinct functions to:
(1)	“extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to which of the sections in the main scanning direction data corresponds to among image data for scanning with the laser light,” “wherein, in a first section in the main scanning direction, a number of pixel pieces corresponding to the first section is changed to a first number,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, a number of pixel pieces corresponding to the second section is changed to a second number,” and “wherein the second number is smaller than the first number”
(2)	“change image data to change a density according to which of the sections in the main scanning direction data corresponds to among the image data,” “wherein, in a first section in the main scanning direction, … a density of image data corresponding to the first section is changed to a first density,” “wherein, in a second section, in which a scanning velocity is faster than that in the first section, in the main scanning direction, … a density of image data corresponding to the second section is changed to a second density,” and “wherein … the second density is higher than the first density.”
Because FL #4 includes the function expressly noted above, the Examiner concludes that FL #4 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #4 will have its ordinary and accustomed meaning.
(B4)(c)	3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 16-26, particularly claim 16 itself, the Examiners find that FL #4 recites very little more than a generic controller structure for performing the function as set forth of FL #4.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures to perform the recited functions.  Thus, Examiners find that FL #4 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #4 meets invocation prongs (A)-(C), the Examiners conclude FL #4 invokes interpretation under 35 U.S.C. §112 (f).
(B4)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding function (1) of FL #4, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for function (1) is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
Regarding function (2) of FL #4, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure is the image signal generating unit 100 working in conjunction with the control unit 1 and memory 304 as shown in FIG. 5 (See col. 27, lines 15-30).  As shown in FIG. 5 of the 942 Patent, the image modulating unit comprises a CPU 102 and an image modulating unit 101 which comprises a density correcting unit 121 (See FIG. 7).  Furthermore, a CPU, which controls the image signal generating unit 100 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 27, line 56 to col. 29, line 53 of the 942 Patent which describe the manner to which the CPU 102 retrieves density correction values from the memory 304 in the laser driving unit to adjust the density of the pixels in the density correcting unit 121 when forming the VDO signal to control the laser driving unit 300.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #4 in claims 16-26 will be limited to the corresponding structures discussed above, specifically the controller comprising an image modulating unit 101 which comprises the density correcting unit 121, image signal generating unit 100, the memory 304, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels and the density of the image data as disclosed in the noted portion of the 942 Patent and equivalents thereof.
Regarding claims 17-26, Examiners find these claims recite further functionality of the controller without reciting any additional structure and thus Examiners find these claims similarly invoke interpretation under 35 U.S.C. §112 (f).  Furthermore, for claims 17-26, the additional corresponding software structures would be the provided in the above noted sections of the 942 Patent to perform these additional functions.
If applicant does not intend to have FL #4 interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B5.	FL #5: “controller…” (Claim 28)
A further means-plus-function phrase is recited in claim 28, which recites “a controller…” or hereinafter FL #5.  Examiners determine herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #5 in claim 28 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction; and
change image data to change a density according to which of the positions in the main scanning direction data corresponds to among the image data, and
wherein, at a first position in the main scanning direction, a number of pixel pieces corresponding to the first position is changed to a first number and a density of image data corresponding to the first position is changed to a first density,
wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, a number of pixel pieces corresponding to the second position is changed to a second number and a density of image data corresponding to the second position is changed to a second density, and
wherein the second number is smaller than the first number, and the second density is higher than the first density…

(B5)(a)	3-Prong Analysis: Prong (A)
FL #5 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #5.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #5.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 28.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #5 as the name of a sufficiently definite structure for performing the functions recited in FL #5 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #5 meets invocation Prong (A).
(B5)(b)	3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites two distinct functions to:
(1)	“extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction,” “wherein, at a first position in the main scanning direction, a number of pixel pieces corresponding to the first position is changed to a first number,” “wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, a number of pixel pieces corresponding to the second position is changed to a second number,” and “wherein the second number is smaller than the first number”
(2)	“change image data to change a density according to which of the positions in the main scanning direction data corresponds to among the image data,” “wherein, at a first position in the main scanning direction, … a density of image data corresponding to the first position is changed to a first density,” “wherein, at a second position, at which a scanning velocity is faster than that at the first section, in the main scanning direction, … a density of image data corresponding to the second position is changed to a second density,” and “wherein … the second density is higher than the first density.”
Because FL #5 includes the functions expressly noted above, the Examiner concludes that FL #5 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #5 will have its ordinary and accustomed meaning.
(B5)(c)	3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 28, the Examiners find that FL #5 recites very little more than a generic controller structure for performing the function as set forth of FL #5.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures sufficient to perform the recited functions.  Thus, Examiners find that FL #5 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #5 meets invocation prongs (A)-(C), the Examiners conclude FL #5 invokes interpretation under 35 U.S.C. §112 (f).
(B5)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding function (1) of FL #5, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for function (1) is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore, a CPU is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 of the 942 Patent which describe the manner to which the image signal generating unit modifies the number of pixels in different sections based on the scanning velocity.
Regarding function (2) of FL #5, based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding structure is the image signal generating unit 100 working in conjunction with the control unit 1 and memory 304 as shown in FIG. 5 (See col. 27, lines 15-30).  As shown in FIG. 5 of the 942 Patent, the image modulating unit comprises a CPU 102 and an image modulating unit 101 which comprises a density correcting unit 121 (See FIG. 7).  Furthermore, a CPU, which controls the image signal generating unit 100 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU would be those as described at col. 27, line 56 to col. 29, line 53 of the 942 Patent which describe the manner to which the CPU 102 retrieves density correction values from the memory 304 in the laser driving unit to adjust the density of the pixels in the density correcting unit 121 when forming the VDO signal to control the laser driving unit 300.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #5 in claim 28 will be limited to the corresponding structures discussed above, specifically the controller comprising an image modulating unit 101 which comprises the density correcting unit 121, image signal generating unit 100, the memory 304, a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification of the pixels and the density of the image data as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have FL #5 interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B6.	FL #6: “controller…” (Claims 29 and 30)
A further means-plus-function phrase is recited in claims 29 and 30 which recites “a controller…” or hereinafter FL #6.  Examiners determine herein that FL #6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #6 in claim 29 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction, 
wherein, in a case where a density of image data image data at a first position in the main scanning direction is a first density and a density of image data at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction is a second density equal to the first density, 
at the first position, a number of pixel pieces corresponding to the first position is changed to a first number, and at the second position, a number of pixel pieces corresponding to the second position is changed to a second number, and 
wherein the second number is smaller than the first number, the first density becomes a third density, and the second density becomes a fourth density higher than the third density….

(B6)(a)	3-Prong Analysis: Prong (A)
FL #6 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #6.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #6.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 29.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #6 as the name of a sufficiently definite structure for performing the functions recited in FL #6 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #6 meets invocation Prong (A). 
(B6)(b)	3-Prong Analysis: Prong (B)
FL #6 meets invocation prong (B) because it recites the function to “extract a pixel piece smaller in size than one pixel from image data or insert the pixel piece into the image data according to a position in the main scanning direction, wherein, in a case where a density of image data image data at a first position in the main scanning direction is a first density and a density of image data at a second position, at which a scanning velocity is faster than that at the first position, in the main scanning direction is a second density equal to the first density, at the first position, a number of pixel pieces corresponding to the first position is changed to a first number, and at the second position, a number of pixel pieces corresponding to the second position is changed to a second number, and wherein the second number is smaller than the first number, the first density becomes a third density, and the second density becomes a fourth density higher than the third density.”
Because FL #6 includes the functions expressly noted above, the Examiner concludes that FL #6 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #6 will have its ordinary and accustomed meaning.
(B6)(c)	3-Prong Analysis: Prong (C)
FL #6 meets invocation prong (C) because FL #6 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 28 and 29, the Examiners find that FL #6 recites very little more than a generic controller structure for performing the function as set forth of FL #6.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures sufficient to perform the recited functions.  Thus, Examiners find that FL #6 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #6 meets invocation prongs (A)-(C), the Examiners conclude FL #6 invokes interpretation under 35 U.S.C. §112 (f).
(B6)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #6 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore a CPU 102 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 25, line 37 to col. 30, line 12 of the 942 Patent which describe the manner to which the image signal generating unit via the image modulating unit 101 modifies the number of pixels in different sections based on the scanning velocity positions.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #6 in claims 29 and 30 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit 100 comprising an image modulating unit 101 modulator and a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification via the image modulating unit 101 of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

B7.	FL #7: “controller…” (Claims 31-34)
A further means-plus-function phrase is recited in claims 31-34 which recites “a controller…” or hereinafter FL #7.  Examiners determine herein that FL #7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #7 in claim 31 recites: 
a controller including a processor, the controller configured to:
extract a pixel piece smaller in size than one pixel from the image data or insert the pixel piece into the image data according to a position in the main scanning direction, wherein, in a case where image data at a first position in the main scanning direction has a first density and image data at a second position, in the main scanning direction, to be scanned at a scanning velocity higher than a scanning velocity at the first position has a second density equal to the first density,
a number of pixel pieces of one pixel corresponding to the first position is changed to a first number at the first position, a number of pixel pieces of one pixel corresponding to the second position is changed to a second number at the second position, the second number is smaller than the first number, and
a first exposure amount of the laser light emitted to the first position on the photosensitive member is equal to a second exposure amount of the laser light emitted to the second position on the photosensitive member.….

(B7)(a)	3-Prong Analysis: Prong (A)
FL #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does little more than recite a generic structure.  Examiners further note that the specification of the 942 Patent does not define or use “controller” in the context of the recited functions and thus the specification of the 942 Patent does not impart or disclose any structure for the term.
Furthermore, there is no disclosure or suggestion from the prior art or the 942 Patent that a “controller" is sufficient structure to perform the functions recited in FL #7.  Rather the prior art uses “controller” generically to provide a variety of functions.  See for example, U.S. Patent No. 9,678,334 claim 9 and U.S. Patent No. 8,797,615, each of which recite a “controller configured to” perform a variety of functions distinct from those of FL #7.  Specifically, based on the generic use of controller, Examiners find there is no suggestion that any known controller of a prior art image forming apparatus can perform all the functions recited in claim 30.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #7 as the name of a sufficiently definite structure for performing the functions recited in FL #7 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith for performing all the claimed functions.  Because “controller…” is merely a generic placeholder, the Examiners conclude that FL #7 meets invocation Prong (A). 
(B7)(b)	3-Prong Analysis: Prong (B)
FL #7 meets invocation prong (B) because it recites the function to “extract a pixel piece smaller in size than one pixel from the image data or insert the pixel piece into the image data according to a position in the main scanning direction, wherein, in a case where image data at a first position in the main scanning direction has a first density and image data at a second position, in the main scanning direction, to be scanned at a scanning velocity higher than a scanning velocity at the first position has a second density equal to the first density, a number of pixel pieces of one pixel corresponding to the first position is changed to a first number at the first position, a number of pixel pieces of one pixel corresponding to the second position is changed to a second number at the second position, the second number is smaller than the first number, and a first exposure amount of the laser light emitted to the first position on the photosensitive member is equal to a second exposure amount of the laser light emitted to the second position on the photosensitive member.”
Because FL #7 includes the functions expressly noted above, the Examiner concludes that FL #7 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FL #7 will have its ordinary and accustomed meaning.
(B7)(c)	3-Prong Analysis: Prong (C)
FL #7 meets invocation prong (C) because FL #7 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 31-34, the Examiners find that FL #7 recites very little more than a generic controller structure for performing the function as set forth of FL #7.  While the controller is recited to include a “processor,” Examiners find that this simple inclusion does not provide specific structures sufficient to perform the recited functions.  Thus, Examiners find that FL #7 is generally directed to merely the functional aspects of the generic controller thereof and find insufficient specific structures for performing the claims functions.
In view of the Examiners findings above that FL #7 meets invocation prongs (A)-(C), the Examiners conclude FL #7 invokes interpretation under 35 U.S.C. §112 (f).
(B7)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 942 Patent, the Examiners find that the closest corresponding hardware structure for the FL #7 is the image signal generating unit 100 shown in FIG. 5 of the 942 Patent which comprises an image modulating unit 101 and a CPU 102.  Furthermore a CPU 102 is well known as the unit of a computing system that includes the circuits controlling the interpretation of instructions and their execution.
Furthermore, the appropriate instructions interpreted by the CPU 102 would be those as described at col. 10, line 1 to col. 12, line 67 or at col. 25, line 37 to col. 30, line 12 of the 942 Patent which describe the manner to which the image signal generating unit via the image modulating unit 101 modifies the number of pixels in different sections based on the scanning velocity positions.
In view of these findings, pursuant to 35 U.S.C. §112 (f), FL #7 in claims 31-34 will be limited to the corresponding structures discussed above, specifically the imaging signal generating unit 100 comprising an image modulating unit 101 modulator and a CPU 102 and CPU programming with appropriate instructions for the CPU 102 to carry out the modification via the image modulating unit 101 of the pixels as disclosed in the noted portion of the 942 Patent and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (f).

VIII. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Rejections Over 553 Patent
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 9 and 12 of U.S. Patent No. 9,319,553 (hereinafter the “553 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the noted claims of the 553 Patent read on pending and examined claims 1-10 and 12-15 herein.  Examiners note that claims 3, 5, 9 and 12 of the 553 Patent would invoke interpretation under 35 U.S.C. §112(f) for similar reasons as for the pending and examined claims herein as discussed above and in the Feb 2022 NF Action.  Thus, for example, claim 5 of the 553 Patent reads on pending and examined claims 1-8 and 13-15 herein, claim 3 of the 553 Patent reads on pending and examined claim 9 herein, claim 9 of the 553 Patent reads on pending and examined claim 10 herein, and claim 12 of the 553 Patent reads on pending and examined claim 12 herein.

Double Patent Rejections Over 208 Patent
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 12 and 15 of U.S. Patent No. 10,007,208 (hereinafter the “208 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the noted claims of the 208 Patent read on pending and examined claims 1-10 and 12-15 herein.  Examiners note that claims 3, 9, 12 and 15 of the 208 Patent would invoke interpretation under 35 U.S.C. §112(f) for similar reasons as for the pending and examined claims herein as discussed above and in the Feb 2022 NF Action.  For example, claim 9 of the 208 Patent reads on pending and examined claims 1-8 and 13-15 herein, claim 3 of the 208 Patent reads on pending and examined claim 9 herein, claim 12 of the 208 Patent reads on pending and examined claim 10 herein, and claim 15 of the 208 Patent reads on pending and examined claim 12 herein.

IX. ALLOWABLE SUBJECT MATTER
While all claims are rejected as provided above, the claims are nevertheless allowable over the prior art of record herein.  Particularly, Examiners find that the prior art of record herein does not disclose or teach the corresponding structures for FL #1-FL #7 (the controllers) as discussed above in the Claim Interpretation section.  Specifically, Examiners do not find the prior art of record herein discloses or teaches an imaging signal generating unit comprising an image modulating unit and a CPU and CPU programming with appropriate instructions for the CPU to carry out, via the image modulating unit 101, the extraction and insertions pixels in different sections as required in the claims and in combination with the other features of the claims.

X. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners responses to the Applicant’s arguments provided in the June 2022 Amendment.
Applicant first argues that the “claims have been amended to avoid interpretation under 35 U.S.C. 112(f).”  See June 2022 Amendment page 14.  Examiners disagree.  Rather, Examiners find that the claims continue to invoke interpretation under 35 U.S.C. §112(f) because a “controller” in the context of the pending and examined claims is a generic term.  Examiners do not find that simply changing nonce term in the claims from “unit” to “controller” avoids the functional claiming of the invention.
Applicant further argues that the “claims as amended are believed to overcome the non-statutory double patenting rejection[s].”  See June 2022 Amendment page 14.  Examiners disagree.  Applicant has simply changed the nonce-term of the claims, but otherwise the claims have the same corresponding structures.  Thus, the claims of the 553 Patent and 208 Patent, which would similarly invoke interpretation under 35 U.S.C. §112(f), continue to read on the noted pending and examined claims herein.

XI. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 942 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII. CONCLUSION
Claims 1-34 are pending and examined.
Claims 1-34 are rejected.
Applicant's substantial amendments in the June 2022 Amendment necessitated the new/amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571).  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See IEEE 100 The Authoritative Dictionary of IEEE Standard Terms, 2000, definition of CPU, central processing unit.